


Exhibit 10(j)




TEXAS INSTRUMENTS 2003 DIRECTOR COMPENSATION PLAN
As Amended January 19, 2012
SECTION 1. PURPOSE.
The Texas Instruments 2003 Director Compensation Plan is designed to attract and
retain qualified individuals to serve as directors of the Company and to
increase the proprietary and vested interest of such directors in the growth and
performance of the Company.
SECTION 2. DEFINITIONS.
As used in the Plan, the following terms shall have the meanings set forth
below:


(a)
“Account” means a Cash Account or Stock Unit Account established under Section 8
of the Plan.



(b)
“Administrator” means the Board or a committee of directors designated by the
Board to administer the Plan.



(c)
“Award” means any Option, Restricted Stock Unit or other stock-based award under
the Plan.



(d)
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Director.



(e)
“Board” means the Board of Directors of the Company, as constituted from time to
time.



(f)
“Cash Account” means the bookkeeping accounts established pursuant to Section
8(b)(i) on behalf of each Director who elects pursuant to Section 8(b) to have
any of his or her Deferred Compensation credited to a cash account.



(g)
“Change in Control” means an event when (i) any Person, alone or together with
its Affiliates and Associates or otherwise, shall become an Acquiring Person
otherwise than pursuant to a transaction or agreement approved by the Board
prior to the time the Acquiring Person became such, or (ii) a majority of the
Board shall change within any 24-month period unless the election or the
nomination for election by the Company’s stockholders of each new director has
been approved by a vote of at least a majority of the directors then still in
office who were directors at the beginning of the period. For the purposes
hereof, the terms Person, Affiliates, Associates and Acquiring Person shall have
the meanings given to such terms in the Rights Agreement dated as of June 17,
1998 between the Company and Harris Trust and Savings Bank. Notwithstanding the
foregoing, if a Restricted Stock Unit granted under this Plan is or becomes
subject to Section 409(A) of the Code, then with respect to such Restricted
Stock Unit “Change in Control” means a change in control event as to the
Company, as defined in Section 409(A) of the Code and the regulations
thereunder.



(h)
“Code” means the Internal Revenue Code of 1986, as amended.



(i)
“Company” means Texas Instruments Incorporated, together with any successor
thereto.



(j)
“Deferred Cash Compensation” means that portion of any Director’s Eligible
Compensation that is payable in cash and that he or she elects pursuant to
Section 8(a) to be deferred in accordance with this Plan.



(k)
“Deferred Compensation” means that portion of any Director’s Eligible
Compensation that he or she elects pursuant to Section 8(a) to be deferred in
accordance with this Plan.



(l)
“Director” means a member of the Board who is not an employee of the Company or
any subsidiary thereof.



(m)
“Eligible Compensation” means (i) the cash portion of any compensation payable
by the Company to a Director for his or her services as a Director but shall not
include any reimbursement by the Company of expenses incurred by a Director
incidental to attendance at a meeting of the Company’s stockholders, the Board,
or any committee of the Board, or of any other expense incurred on behalf of the
Company, (ii) any Restricted Stock Units granted by the Company after November
30, 2006, to a Director for his or her services as a Director, and (iii) any
dividend equivalents paid on Restricted Stock Units pursuant to Section 7(b).





--------------------------------------------------------------------------------






(n)
“Fair Market Value” means the closing price of the Shares on the date specified
(or, if there is no trading on The NASDAQ Stock Market on such date, then on the
first previous date on which there is such trading) as reported by WSJ.com or
Bloomberg L.P., or if unavailable, then by reference to any other source as may
be deemed appropriate by the Administrator.



(o)
“G&SR Committee” means the Governance and Stockholder Relations Committee of the
Board or any successor committee.



(p)
“Option” means an option granted under Section 6.



(q)
“Participant” means an individual who has received an Award or established an
Account under the Plan.



(r)
“Plan” means this Texas Instruments 2003 Director Compensation Plan.



(s)
“Post-2004 Account” means a Cash Account or Stock Unit Account containing
amounts earned and deferred on or after January 1, 2005, and Restricted Stock
Units granted after November 30, 2006, the receipt of which a Director has
elected to defer.



(t)
“Pre-2005 Account” means a Cash Account or Stock Unit Account containing amounts
earned and deferred prior to January 1, 2005.



(u)
“Restricted Stock Unit” means a contractual right granted under Section 7 that
is denominated in Shares, each of which represents a right to receive a Share
upon the terms and conditions set forth in the Plan and the applicable Award
Agreement.



(v)
“Secretary” means the Secretary of the Company.



(w)
“Separation from Service" means a termination of services provided by a
Participant as a member of the Board or of the board of directors of any other
member of the controlled group of corporations (as defined in Section 414(b) of
the Code) which includes the Company (referred to hereinafter for purposes of
this Section 2(w) as the Company, and such other controlled group members are
referred to as “ERISA Affiliates”), whether such termination is voluntary or
involuntary, as determined by the Administrator in accordance with Treas. Reg.
§1.409A-1(h). In determining whether a Participant has experienced a Separation
from Service as a member of the Board or of a board of directors of an ERISA
Affiliate, the following provisions shall apply:



(i)
If a Director also provides services to the Company or any ERISA Affiliate as an
employee at the time of his Separation from Service as a member of the Board,
the services such Participant provides as an employee shall not be taken into
account in determining whether the Participant has a Separation from Service as
a Director for purposes of this Plan (provided that this Plan is not, at the
time of such determination, aggregated under Treas. Reg. §1.409A-1(c)(2)(ii)
with any plan in which the Participant participates as an employee).



(ii)
A Participant shall be considered to have experienced a termination of services
when the facts and circumstances indicate that the Participant, the Company and
each ERISA Affiliate reasonably anticipate that the Participant will perform no
further services for the Company or any ERISA Affiliate as a member of the Board
(or the board of directors of any ERISA Affiliate), and the Participant’s term
as a member of the Board has expired.



(iii)
If a Director is also providing additional services to the Company as an
independent contractor, he or she cannot have a Separation from Service for
purposes of Section 409A until he or she has separated from service both as a
Director and as an independent contractor.



(x)
“Shares” shall mean shares of the common stock of the Company, $1.00 par value.



(y)
“Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Section 416(i) of the Code without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Administrator in accordance with Treas. Reg. §1.409A-1(i). In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:







--------------------------------------------------------------------------------




(i)
Identification of the individuals who fall within the above-referenced
definition of “key employee” shall be based upon the 12-month period ending on
each December 31st (referred to below as the “identification date”). In applying
the applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and



(ii)
Each Participant who is among the individuals identified as a “key employee” in
accordance with part (i) of this Section 2(y) shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.



(z)
“Stock Unit Account” means the bookkeeping accounts established, pursuant to
Section 8(b)(ii), on behalf of each Director who elects, pursuant to Section
8(b), to have any of his or her Deferred Cash Compensation credited to a stock
unit account.



(aa)
"Unforeseeable Emergency" means a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant or the
Participant’s spouse, beneficiary, or dependent (as defined in Section 152 of
the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the
Code), (ii) loss of the Participant’s property due to casualty, or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant’s control, all as determined by the Administrator
based on the relevant facts and circumstances and as provided for in Treas. Reg.
§1.409A-3(i)(3) or any successor provision.



(bb)
“Year” means a calendar year.



SECTION 3. ELIGIBILITY.


Each Director shall be eligible to defer Eligible Compensation and to receive
Awards under the Plan.


SECTION 4. ADMINISTRATION.


This Plan shall be administered by the Administrator. Subject to the terms of
the Plan and applicable law, the Administrator shall have full power and
authority to: (i) interpret, construe and administer the Plan and any instrument
or agreement relating to, or Award granted or Accounts established under, the
Plan; (ii) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it deems appropriate for the proper administration of the
Plan; and (iii) make any other determination and take any other action that it
deems necessary or desirable for the administration of this Plan. All decisions
of the Administrator shall be final, conclusive and binding upon all parties,
including the Company, the stockholders and the Directors.


SECTION 5. SHARES SUBJECT TO THE PLAN.


(a)
Subject to adjustment as provided below, the number of Shares available for
issuance under the Plan shall be 2,000,000 Shares.



(b)
If, after the effective date of the Plan, any Shares covered by an Award or
Stock Unit Account, or to which such an Award relates, are forfeited, or if such
an Award or Account otherwise terminates without the delivery of Shares, then
such Shares, to the extent of any such forfeiture or termination, shall again
be, or shall become, available for issuance under the Plan.



(c)
In the event that any Award granted hereunder is exercised through the delivery
of Shares, or in the event that withholding tax liabilities arising from such
Award are satisfied by the withholding of Shares by the Company, the number of
Shares available for Awards under the Plan shall be increased by the number of
Shares so surrendered or withheld.



(d)
Any Shares delivered pursuant to an Award or Stock Unit Account may consist, in
whole or in part, of authorized and unissued Shares or of treasury Shares.



(e)
In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off,





--------------------------------------------------------------------------------




combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Administrator shall equitably adjust any
or all of (i) the number of outstanding Restricted Stock Units, (ii) the number
and type of Shares credited to Stock Unit Accounts, (iii) the number and type of
Shares subject to Options, (iv) the exercise price with respect to any Option
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Option, and (v) the aggregate limit specified in Section 5(a);
provided, however, that no fractional Restricted Stock Units or Shares shall be
issued or outstanding hereunder. Any such adjustment with respect to a “stock
right” outstanding under the Plan, as defined in Section 409A of the Code, will
be made in a manner that is intended to avoid imposition of any additional tax
and penalty under Section 409A.


SECTION 6. OPTIONS.


After the effective date of this Plan, each Director will be granted annually an
Option to purchase 7,000 Shares. The Options granted will be nonstatutory stock
options not intended to qualify under Section 422 of the Code and shall have the
following terms and conditions:


(a)
Price and Term of Options. The purchase price per share of Shares deliverable
upon the exercise of each Option shall be 100% of the Fair Market Value per
share of the Shares on the date the Option is granted. In each Year, the
effective date for the annual grant of options to the Company’s executive
officers by the Compensation Committee of the Board (or any successor committee)
shall be the date Options are granted; provided that in any Year in which the
Compensation Committee does not grant options in connection with the annual
compensation review process, then the effective date of the first options
granted by the Compensation Committee in such Year shall be the date Options are
granted. Each Option shall have a term not to exceed ten years from the date of
grant.



(b)
Payment. The Secretary shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares, or other property,
or any combination thereof, having a Fair Market Value on the exercise date
equal to the relevant exercise price, in which payment of the exercise price
with respect to an Option may be made or deemed to have been made.



(c)
Exercisability. Subject to Sections 6(d) and 6(e), Options shall become
exercisable in four equal annual installments commencing on the first
anniversary date of the grant.



(d)
Change in Control. In the event of a Change in Control, the provisions of
Sections 6(c) and 6(e) shall not apply (except for Section 6(e)(iv)(B), which
shall apply) and Options outstanding under the Plan shall be immediately
exercisable in full and continue to full term.



(e)
Termination of Service as a Director. Except under the circumstances described
in Section 6(d), the effect of a Participant’s termination of service as a
member of the Board shall be as follows:



(i)
Termination for cause: All outstanding Options held by the Participant shall be
canceled immediately upon termination.



(ii)
Death: All outstanding Options held by the Participant shall continue to full
term, becoming exercisable in accordance with Section 6(c), and shall be
exercisable by such Participant’s heirs or legal representatives.



(iii)
Permanent disability, termination after 8 years of service, termination by
reason of ineligibility to stand for reelection under the Company’s By-Laws: All
outstanding Options held by the Participant shall continue to full term,
becoming exercisable in accordance with Section 6(c).



(iv)
Other: For any termination other than those specified above, all outstanding
Options held by the Participant shall be exercisable for 30 days after the date
of termination, only to the extent that such Options were exercisable on the
date of termination, except as follows:



(A)
If the Participant dies within 30 days after his or her termination, then such
Participant’s heirs may exercise the Options for a period of up to one year
after the Participant’s death, but only to the extent any unexercised portion
was exercisable on the date of termination.







--------------------------------------------------------------------------------




(B)
If the Participant’s termination occurs within 30 days before the effective date
of a Change in Control, then the Change in Control will be deemed to have
occurred first and the Options outstanding shall be immediately exercisable in
full by the Participant as of the date of the Change in Control and continue to
full term.



(f)
Option Agreement. Each Option granted hereunder shall be evidenced by an Award
Agreement with the Company, which shall contain the terms and provisions set
forth herein and shall otherwise be consistent with the provisions of the Plan.



SECTION 7. RESTRICTED STOCK UNITS.


(a)
Grants of Restricted Stock Units.



(i)
Following the effective date of this Plan, each Director shall, effective as of
the date of such individual’s initial election or appointment to the Board, be
granted 2,000 Restricted Stock Units.



(ii)
Effective November 30, 2006, each Director shall also be granted annually 2,500
Restricted Stock Units. In each Year, the effective date for the annual grant of
restricted stock units to the Company’s executive officers by the Compensation
Committee of the Board (or any successor committee) shall be the date Restricted
Stock Units are granted; provided that in any Year in which the Compensation
Committee does not grant restricted stock units in connection with the annual
compensation review process, then the effective date of the first restricted
stock units granted by the Compensation Committee in such Year shall be the date
Restricted Stock Units are granted.



(iii)
Each Restricted Stock Unit granted pursuant to this Section 7(a) shall be paid
or settled by the issuance of one Share.



(iv)
Vesting and Settlement.



(A)
Restricted Stock Units granted prior to November 30, 2006:



(1)
Vesting. Restricted Stock Units granted prior to November 30, 2006, shall vest
upon the earliest to occur of (I) the member of the Board reaching the age at
which he or she is ineligible under the Company's By-Laws to stand for
reelection to the Board, (II) completion of eight years of service as the member
of the Board, (III) the death or disability of the member of the Board, and (IV)
a Change in Control as defined in Section 2(g). In the event the recipient of a
Restricted Stock Unit terminates Board service prior to the events described in
(I) or (II) of this Section 7(a)(iv)(A)(1), for reasons other than death or
disability, the recipient's Restricted Stock Units shall terminate and all of
the rights, title and interest of the recipient thereunder shall be forfeited in
their entirety.



(2)
Settlement.



(I)
Each Restricted Stock Unit granted prior to November 30, 2006, that vests prior
to January 1, 2005, shall be paid or settled upon the termination of the
recipient's service as a member of the Board.



(II)
Each Restricted Stock Unit granted prior to November 30, 2006, that vests on or
after January 1, 2005, shall be paid or settled upon the recipient's Separation
from Service as a member of the Board; provided, however, that no such payment
or settlement may be made to a Specified Employee before the date that is six
months after the date of Separation from Service or, if earlier, the date of
death.



(B)
Restricted Stock Units granted on or after November 30, 2006:



(1)
Vesting and Settlement. Subject to Section 7(a)(iv)(B)(2) and subject to a
Director’s election to defer the settlement of Restricted Stock Units pursuant
to Section 8, the shares covered by the Restricted Stock Units shall be paid or
settled as soon as practicable after the fourth anniversary of the date of
grant.







--------------------------------------------------------------------------------




(2)
Change in Control. In the event of a Change in Control, the provisions of
Section 7(a)(iv)(B)(1) and (3) (except (3)(IV)) shall not apply, any election by
a Director to defer settlement of such Restricted Stock Units pursuant to
Section 8 shall be cancelled and any such Restricted Stock Units outstanding
under this Plan shall vest and be paid immediately.



(3)
Termination of Service as a Director. The effect of a Participant's termination
of service as a member of the Board shall be as follows:



(I)
Death. All outstanding Restricted Stock Units held by the Participant shall
continue to full term subject to the other terms and conditions of this Plan,
and shares shall be issued to such Participant's heirs at such times and in such
manner as if the Participant were still a member of the Board.



(II)
Permanent disability, termination after 8 years of service, termination by
reason of ineligibility to stand for reelection under the Company's By-Laws. All
outstanding Restricted Stock Units held by the Participant shall continue to
full term subject to the other terms and conditions of this Plan, and shares
shall be issued to such Participant at such times and in such manner as if the
Participant were still a member of the Board.



(III)
Other. For any termination other than those specified above, all outstanding
Restricted Stock Units held by the Participant shall terminate and become void
without any shares being issued, except as provided in Section 7(a)(iv)(B)(2).



(IV)
If a Participant's termination of service (other than for cause) occurs within
30 days of a Change in Control, then the Change in Control shall be deemed to
have occurred first and the provisions of Section 7(a)(iv)(B)(2) shall apply.



(C)
Restricted Stock Unit Agreement. Each Restricted Stock Unit granted under this
Section 7(a) shall be evidenced by an Award Agreement with the Company, which
shall contain the terms and conditions set forth herein and shall otherwise be
consistent with the provisions of this Plan.



(b)
Right to Dividend Equivalents. Each recipient of Restricted Stock Units under
this Plan shall have the right, during the period when such Restricted Stock
Units are outstanding and prior to the termination, forfeiture or payment or
settlement thereof, to receive dividend equivalents equal to the amount or value
of any cash or other distributions or dividends payable on the same number of
Shares. The Company shall accumulate dividend equivalents on each dividend
payment date and, unless a Director has elected to defer receipt of such
dividend equivalents pursuant to Section 8, pay such accumulated amounts without
interest in December of each fiscal year, but no later than March 15 of the
calendar year following the calendar year in which the related dividend is
declared.



(c)
Issuance of Shares. A stock certificate or certificates shall be registered and
issued or other indicia of ownership of shares shall be issued, in the name or
for the benefit of the holder of Restricted Stock Units and delivered to such
holder as soon as practicable after such Restricted Stock Units have become
payable or settleable in accordance with the terms of the Plan.



SECTION 8. DEFERRED COMPENSATION.


(a)
Deferral Election. Each Director may elect, with respect to any Year, that all
or any percentage of his or her Eligible Compensation be deferred in accordance
with the terms of this Plan.



(b)
Cash Compensation Investment Alternatives. Each Director may elect that his or
her Deferred Cash Compensation for any Year be credited to a Cash Account or a
Stock Unit Account or to any combination thereof.



(i)
Cash Accounts.



(A)
The Company shall establish and maintain, as appropriate, separate unfunded Cash
Accounts for each Director who has elected that any portion of his or her
Deferred Cash Compensation be credited to a Cash Account. Amounts earned and
deferred prior to January 1, 2005, which a Director has elected to have credited
to a Cash Account, and interest earned thereon, shall be kept by the Company in
a separate account (“Pre-2005 Cash Account”). Amounts earned and deferred on or
after January 1, 2005, which a





--------------------------------------------------------------------------------




Director has elected to have credited to a Cash Account, and interest earned
thereon, shall be kept by the Company in a separate account (“Post-2004 Cash
Account”).


(B)
As of the date on which any amount of a Director’s Deferred Cash Compensation
becomes payable, his or her Cash Account shall be credited with an amount equal
to that portion of such Deferred Cash Compensation as such Director has elected
be credited to his or her Cash Account.



(C)
As of the last day of each month, interest on each Cash Account shall be
credited on the average of the balances on the first and last day of such month.
Interest shall be credited at a rate equivalent to the average yield on
corporate bonds rated Aaa by Moody’s Investors Service on September 30 of the
preceding Year (or if there is no such yield reported for such date, then on the
next preceding date for which such a yield is reported) as published in Federal
Reserve Statistical Release H.15, or at such other rate that would qualify as a
"reasonable rate of interest" as defined by Section 409A of the Code, as may be
determined by the G&SR Committee for each Year.



(ii)
Stock Unit Accounts.



(A)
The Company shall establish and maintain, as appropriate, separate unfunded
Stock Unit Accounts for each Director who has elected that any portion of his or
her Deferred Cash Compensation be credited to a Stock Unit Account. Amounts
earned and deferred prior to January 1, 2005, that a Director has elected to
have credited to a Stock Unit Account and dividend equivalents attributable to
those amounts shall be kept by the Company in a separate account (“Pre-2005
Stock Unit Account”). Amounts earned and deferred on or after January 1, 2005,
that a Director has elected to have credited to a Stock Unit Account and
dividend equivalents attributable to those stock units shall be kept by the
Company in a separate account (“Post-2004 Stock Unit Account”). Amounts shall be
credited to such Stock Unit Account as follows:



(1)
As of each date on which any amount of a Director’s Deferred Cash Compensation
becomes payable, his or her Stock Unit Account shall be credited with that
number of units as are equal to the number of full or fractional Shares as could
be purchased at the Fair Market Value on the first trading day preceding such
date with the portion of such Deferred Cash Compensation as such Director has
elected be credited to his or her Stock Unit Account.



(2)
As of the payment date for each dividend on Shares declared by the Board, there
shall be credited to each Stock Unit Account that number of units as are equal
to the number of full or fractional Shares as could be purchased at the Fair
Market Value on the first trading day preceding the payment date for such
dividend with an amount equal to the product of: (i) the dividend per share, and
(ii) the number of units in such Stock Unit Account immediately prior to the
record date for such dividend.



(c)
Restricted Stock Units. Each Director may elect to defer all or a portion of any
Restricted Stock Unit granted after November 30, 2006.



(d)
Dividend Equivalents. Each Director may elect to defer all or a portion of any
dividend equivalents paid on Restricted Stock Units granted under the Plan.



(e)
Time of Election. An election to defer all or any portion of Eligible
Compensation for any Year shall be made in writing in the form (“Election Form”)
prescribed by the Secretary. The Election Form shall contain the Participant's
elections as to the time of distribution of any compensation so deferred.



(i)
A Participant may elect that his or her Pre-2005 Account be distributed at the
time or times indicated below:



(A)
Entire balance to be distributed immediately after termination of service for
any reason other than death;



(B)
Entire balance to be distributed a number of months, as specified by the
Participant on the Election Form, after termination of service for any reason
other than death, but not later than ten years following such termination of
service.







--------------------------------------------------------------------------------




(C)
Approximately equal monthly installments for a number of months, as specified by
the Participant on the Election Form, commencing the month after termination of
service for any reason other than death, provided that distribution shall be
completed not later than ten years following such termination of service.



(D)
A percentage of the entire balance to be paid on certain dates, with such
percentages and dates specified by the Participant on the Election Form,
provided that distribution shall commence no earlier than termination of service
for any reason other than death, and shall be completed not later than ten years
following such termination of service.



(ii)
A Participant may elect that his or her Post-2004 Account be distributed at the
time or times indicated below:



(A)
Entire balance to be distributed immediately after Separation from Service for
any reason other than death;



(B)
Entire balance to be distributed a number of months, as specified by the
Participant on the Election Form, after Separation from Service for any reason
other than death, but not later than ten years following such Separation from
Service.



(C)
Approximately equal monthly installments for a number of months, as specified by
the Participant on the Election Form, commencing the month after Separation from
Service for any reason other than death, provided that distribution shall be
completed not later than ten years following such Separation from Service.



(D)
A percentage of the entire balance to be paid on certain dates, with such
percentages and dates specified by the Participant on the Election Form,
provided that distribution shall commence no earlier than Separation from
Service for any reason other than death, and shall be completed not later than
ten years following such Separation from Service.



(iii)
A Participant may revoke an election as to the time of distribution and
substitute a new election therefore by submitting an Election Form to the
Secretary in accordance with the following criteria:



(A)
With respect to his or her Pre-2005 Account, any new election must be made at
least 12 months prior to the date of distribution that would otherwise have been
applicable; and



(B)
With respect to his or her Post-2004 Account: (I) any new election regarding the
time of distribution must result in a minimum of five (5) years’ lapse between
the currently applicable date and the new date of distribution (as determined in
accordance with the Regulations under Section 409A of the Code); and (II) the
election must be made at least twelve (12) months prior to the date of
distribution that would otherwise have been applicable.



(iv)
Except as hereinafter provided, to be effective, an Election Form relating to
payments in a Year or Restricted Stock Units that may be granted in such Year
must be received by the Secretary on or before December 31 of the preceding
Year. In the case of a Director’s initial election to the Board, the initial
Election Form must be received not more than 30 days following his or her
election to the Board and, if received within such 30-day period, the Election
Form shall be effective only for Eligible Compensation earned after the election
becomes irrevocable pursuant to Section 8(f). The time of election and the time
of distribution shall comply in all respects with the applicable requirements of
Section 409A of the Code.



(f)
Irrevocability of Election. A Director’s election to defer all or any portion of
his or her Eligible Compensation for any Year and a revocation and substitution
of an election regarding the time of distribution shall be irrevocable upon
receipt by the Secretary of a completed Election Form from the Director.



(g)
Form of Distributions. (i) Distributions of amounts credited to each
Participant’s Cash Account shall be made in cash. (ii) Distributions of units
credited to each Participant’s Stock Unit Account shall be made by issuing to
such Participant an equivalent number of Shares; provided, however, that no
fractional shares will be issued and any fractional unit will be distributed by
payment of cash in the amount represented by such fractional unit based on the
Fair Market Value on the date preceding the date of payment. (iii) Distribution
of Shares relating to vested Restricted Stock Units the Participant has elected
to defer shall be made by issuing to such Participant the whole number of





--------------------------------------------------------------------------------




Shares attributable to such vested Restricted Stock Units; provided, however,
that no fractional shares will be issued and any fractional unit will be
distributed by payment of cash in the amount represented by such fractional unit
based on the Fair Market Value on the date preceding the date of payment.


(h)
Time of Distributions.



(i)
Normal Distributions. Except as otherwise hereinafter provided, distributions of
Deferred Compensation in a Participant's Pre-2005 Account shall be made (A) on
the first day of the month following such Director’s termination of service on
the Board for any reason other than death, or (B) at such later time as the
Participant has elected on his or her Election Form in accordance with the terms
of this Plan. Except as otherwise hereinafter provided, distributions of
Deferred Compensation in a Participant's Post-2004 Account shall be made (Y) on
the first day of the month following such Participant’s Separation from Service
on the Board for any reason other than death, or (Z) at such later time as the
Participant has elected on his or her Election Form in accordance with the terms
of this Plan.



Notwithstanding the foregoing, no distribution from a Post-2004 Account may be
made to a Specified Employee before the date that is six months after the date
of Separation from Service or, if earlier, the date of death.


(ii)
Early Distributions. An earlier distribution may be made:



(A)
For amounts in a Pre-2005 Account, at the discretion of the Administrator, upon
a finding that a Participant is suffering a significant financial hardship
caused by a recent event or events not within such Participant’s control;
provided, however, that in such event, the cash or shares distributed shall be
limited to those amounts necessary to accommodate the financial hardship, as
determined by the Administrator;



(B)
For amounts in a Post-2004 Account, upon a finding that the Participant is
suffering from an Unforeseeable Emergency, a withdrawal on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved (1) through reimbursement or compensation from insurance or
otherwise, (2) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or (3) by
cessation of deferrals under the Plan.



Withdrawal because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), as determined by the
Administrator, in its sole discretion. The Participant must apply in writing for
a payment upon an “Unforeseeable Emergency,” using the form prescribed by the
Administrator. The Administrator retains the sole and absolute discretion to
grant or deny a payment upon an Unforeseeable Emergency. In the event of
approval of a payment upon an Unforeseeable Emergency, the Participant’s
outstanding deferral elections under the Plan shall be cancelled.


(i)
Death of Participant. Notwithstanding the foregoing, in the event of the death
of a Participant prior to receipt by such Participant of the full amount of cash
and number of shares to be distributed from the Pre-2005 Account or Post-2004
Account, all such cash and/or shares will be distributed to the beneficiary or
beneficiaries designated by the Participant, or if no beneficiary has been
designated, to the Participant’s estate as soon as practicable following the
month in which the death occurred. Shares to be distributed to the Participant
in connection with deferred Restricted Stock Units shall also be distributed as
described in the preceding sentence but in no event earlier than the fourth
anniversary of the date of grant.



(j)
Certain Rights Reserved by the Company. In the event that, pursuant to Section
10, the Company suspends, modifies or terminates this Plan, the Company shall
have the right to distribute to each Participant all amounts in such
Participant’s Cash Account or Shares equivalent to units in such Participant’s
Stock Unit Account, including, in the case of Stock Unit Accounts, the right to
distribute cash equivalent to the units in such Accounts and all Shares
attributable to vested Restricted Stock Units that a Participant has elected to
defer, provided that any such suspension, modification or termination may be
effected without penalty under Section 409A of the Code.



(k)
Certain Affiliations. (i) In the event that any Participant terminates his or
her membership on the Board and becomes affiliated with a government agency or
with any private company or firm that the G&SR Committee believes to be in
competition with the Company, the Board may, at its discretion, require a
distribution of all amounts in any





--------------------------------------------------------------------------------




Participant’s Pre-2005 Cash Account or shares equivalent to units in such
Participant’s Pre-2005 Stock Unit Account. (ii) In the event that any
Participant terminates his or her membership on the Board and becomes affiliated
with a government agency, all amounts in any Participant’s Post-2004 Cash
Account, shares equivalent to units in such Participant’s Post-2004 Stock Unit
Account and Shares attributable to Restricted Stock Units that vested on or
after January 1, 2005, that such Participant has elected to defer will be
distributed to the Participant if such payment is necessary to avoid violation
of any applicable Federal, state, local or foreign ethics or conflict of
interest law or if necessary to comply with an ethics agreement with the federal
government.


SECTION 9. OTHER STOCK-BASED AWARDS.


The Administrator is hereby authorized to grant to Directors such other Awards
(including, without limitation, stock appreciation rights and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares) as are
deemed by the Administrator to be consistent with the purposes of the Plan.
Subject to the terms of the Plan, the Administrator shall determine the terms
and conditions of such Awards. Shares or other securities delivered pursuant to
a purchase right granted under this Section 9 shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including, without limitation, cash, Shares, other securities, other
Awards, or other property, or any combination thereof, as the Administrator
shall determine, the value of which consideration, as established by the
Administrator, shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted. The Company
intends that such other Awards granted pursuant to this Section shall comply
with Section 409A of the Code if applicable.


SECTION 10. AMENDMENT AND TERMINATION.


Except to the extent prohibited by or inconsistent with applicable law:


(a)
Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan, including, without limitation, the number of shares subject
to Awards granted pursuant to Sections 6 and 7, without the consent of any
stockholder, Participant, other holder or beneficiary of any Award, or other
person; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) stockholder approval if
such approval is necessary to qualify for or comply with any tax or regulatory
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply or (ii) the consent of the affected Participant, if such
action would adversely affect the rights of such Participant under any
outstanding Award; and provided further, that no such amendment or alteration
shall increase the aggregate number of shares that may be issued under the Plan
except as provided in Section 5(e). In addition, any such amendment shall be in
compliance with Section 409A of the Code. However, the Company makes no
representations or covenants that Awards will comply with Section 409A.
Notwithstanding any other provision of the Plan or any Award Agreement, no such
amendment, alteration, suspension, discontinuation or termination shall be made
that would (1) permit Options to be granted with a per Share exercise price of
less than the Fair Market Value of a Share on the date of grant thereof or (2)
except as provided in Section 5(e), (x) reduce the exercise price of any Option
established at the time of grant thereof, (y) be treated as a repricing under
U.S. generally accepted accounting principles (“GAAP”) or (z) cancel an Option
at a time when its exercise price is equal to or greater than the Fair Market
Value of a Share, in exchange for another Option, restricted stock unit or other
equity, unless such cancellation and exchange occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction. A
cancellation and exchange described in clause (z) of the immediately preceding
sentence is prohibited regardless of whether the option, restricted stock unit
or other equity is delivered simultaneously with the cancellation and regardless
of whether the cancellation and exchange is treated as a repricing under GAAP or
is voluntary on the part of the Participant.



(b)
Correction of Defects, Omissions and Inconsistencies. The Administrator may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.



SECTION 11. GENERAL PROVISIONS.


(a)
No Rights of Stockholders. Neither a Participant nor a Participant’s legal
representative shall be, or have any of the rights and privileges of, a
stockholder of the Company in respect of any Shares issuable under the Plan in
connection with any Award or Account, in whole or in part, unless and until
certificates or other indicia of ownership of such shares shall have been
issued.







--------------------------------------------------------------------------------




(b)
Limits of Transfer of Awards. No Award and no right under any such Award, shall
be assignable, alienable, saleable or transferable by a Participant otherwise
than by will or by the laws of descent and distribution. During the
Participant’s lifetime, rights under an Award shall be exercisable only by the
Participant, or if permissible under applicable law, by the Participant’s
guardian or legal representative.



(c)
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.



(d)
Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law.



(e)
Severability. If any provision of the Plan or any Award Agreement is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as
to any person, Award or Account, or would disqualify the Plan or any Award under
any law deemed applicable by the Administrator, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Administrator,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such Award shall remain in full force and effect.



(f)
No Trust or Fund Created. Neither the Plan nor any Award or Account shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any person acquires a right to receive an Award or Account, or
Shares pursuant to an Award or Account, from the Company pursuant to this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.



(g)
Accounts Unsecured. Until distributed, all amounts credited to any Cash Accounts
or represented by units credited to any Stock Unit Account shall be property of
the Company, available for the Company’s use, and subject to the claims of
general creditors of the Company. The rights of any Participant or beneficiary
to distributions under this Plan are not subject to anticipation, alienation,
sale, transfer, assignment, or encumbrance, and shall not be subject to the
debts or liabilities of any Participant or beneficiary.



(h)
Withholding. The Company shall be authorized to withhold from any Awards granted
or any transfer made under any Award or under the Plan or from any dividend
equivalents to be paid on Restricted Stock Units the amount (in cash, Shares,
other securities, or other property) of any taxes required to be withheld in
respect of a grant, exercise, payment or settlement of an Award or any payment
of dividend equivalents under Restricted Stock Units or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of any such taxes.



(i)
No Right to Continued Board Membership. The grant of an Award or establishment
of an Account shall not be construed as giving a Participant the right to be
retained as a director of the Company. The Board may at any time fail or refuse
to nominate a Participant for election to the Board, and the stockholders of the
Company may at any election fail or refuse to elect any Participant to the Board
free from any liability or claim under this Plan or any Award or Account.



(j)
409A Compliance. The Company makes no representations or covenants that any
Award granted or Deferred Compensation arrangement maintained under the Plan
will comply with Section 409A.



SECTION 12. EFFECTIVE DATE OF PLAN.


The Plan shall be effective as of the date of its approval by the stockholders
of the Company.


SECTION 13. TERM OF THE PLAN.


No Award shall be granted or compensation deferred under the Plan after the
seventh anniversary of the Effective Date of the Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted or Account established prior to the termination of the Plan may extend
beyond such date, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or Account, or to waive any
conditions or rights thereunder, and the authority of the Board to amend the
Plan, shall extend beyond such date.




